Citation Nr: 1456537	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-37 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

In July 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  This action supplemented VA's compliance with the Veterans Claims Assistance Act of 2000, 38 C.F.R. § 3.103.  

In January 2012 the Board remanded the issue for further development.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  A private evaluation dated in December 2013 is part of VBMS.  VA examinations dated in March 2013 and December 2013, and a VA treatment record dated in October 2013 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  



FINDING OF FACT

The Veteran meets the schedular requirement for TDIU, and her service-connected disabilities render her unemployable.  


CONCLUSION OF LAW

The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2014); 38 C.F.R. § 4.16(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

In light of the favorable determination to grant an award of TDIU,
VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Analysis

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

During the current appeal period the Veteran has been service connected for the following disabilities: facial disfigurement due to reflex sympathetic dystrophy (RSD) of the left trigeminal nerve (rated 30 percent from March 12, 1996); RSD left trigeminal nerve based upon benefits pursuant to 38 U.S.C.A. § 1151 (30 percent from July 27, 2009), adjustment disorder with depressed mood associated with RSD of the left trigeminal nerve (rated 10 percent from March 28, 2002 and 30 percent from April 30, 2010), intervertebral disc syndrome of the lumbar spine (rated 20 percent from August 21, 1991), left lower extremity radiculopathy associated with intervertebral disc disease of the lumbar spine (rated 20 percent since January 25, 2013), and right lower extremity radiculopathy associated with intervertebral disc disease of the lumbar spine (rated 10 percent from August 20, 2009).  The Veteran was in receipt of a combined 70 percent rating from July 27, 2009 and a combined 80 percent rating since April 30, 2010.  

While none of the service-connected disabilities listed above are rated 40 percent or more, the Board notes that for the purpose of determining the 40 percent rating, disabilities resulting from a common etiology or a single accident are to be considered as a single disability.  See 38 C.F.R. § 4.16(a).  For the entire appeal period, the Veteran is in receipt of 30 percent rating for her service connected facial disfigurement due to RSD of the left trigeminal nerve and a 30 percent rating for benefits based upon 38 U.S.C.A. § 1151 for RSD of the left trigeminal nerve.  The two disabilities result from a common etiology and when combined exceed a 40 percent rating.   See 38 C.F.R. §§ 4.16(a), 4.25.  As the Veteran has one disability rated 40 percent and a combined rating of 70 percent or more, the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) are met.  The remaining question, then, is whether the Veteran's service-connected disabilities render her unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

On VA examination in August 2009, the Veteran reported that she has not worked since March 2009 because she lost her job.  She stated that when she did work as an x-ray technician she was only able to work 2 to 3 days per week.  She explained that her nerve pain made it difficult for her to talk with people at work beyond 10 minutes at which time her nerve pain would flare up.  On VA mental examination in May 2010 the examiner found that the Veteran had a mood disorder that was reactive to chronic pain from damage primarily to her trigeminal nerve.  She noted that the Veteran was only working 2 days a week, which the Veteran believed was all that she could handle.  

During the appeal period the Veteran has worked for Central Mountain Laboratory.  In July 2011, the owner of the laboratory stated that she has worked there since January 2010 and has job shared her position with another technician due to her inability to hold a full time job as a result of her face pain.  Her employer noted that she is at her best when she works only one day a week and working 2 days is pushing it.  He explained that she worked in a well-protected environment because she worked alone in the basement where she didn't have to talk and smile at people as this caused her face pain.  He noted that if she had to work in a larger clinic or hospital she would not be able to handle the interaction with people.  In August 2011 the Veteran's laboratory manager explained that she did not perform the same duties as other technicians as she worked a 7 hour day and came in latter than normal.  

During the July 2011 Board hearing, the Veteran's representative stated that the Veteran only was able to work a maximum of 14 hours per week as a result of her trigeminal nerve pain.  All her medications were very sedating.  The Veteran testified that she was unable to interact with people and the medications made her tired.  

On VA mental examination in February 2012, the examiner noted that the Veteran only regularly worked one day a week at Central Mountain Laboratory.  The Veteran did her work poorly due to constant facial pain, as well as blurred eyesight, and back and leg pain from sitting.  She had difficulty concentrating and interacting with others, avoided thinking, and could not adapt to stressful situations.  She made errors that were corrected by others.  The examiner was of the opinion that the Veteran was not capable of sustaining full-time gainful employment based on her service-connected mental disorder alone.  She managed her part-time employment with considerable inefficiency but her limits were accommodated by her employer.  The examiner concluded that the Veteran should be afforded TDIU.

On VA general examination in February 2012, the examiner noted that approximately two years earlier the Veteran's employment was limited to one day per week.

VA treatment records in October 2013 show the Veteran was working 8 days a month.  On private evaluation in December 2013, the examiner noted that the Veteran was unable to work much due to increasing back pain.  

The ability to maintain any employment is not the standard by which TDIU is awarded under the law.  Rather 38 C.F.R. § 4.16 requires that veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities are rated as totally disabled.  38 C.F.R. § 4.16.  While the Veteran has been working, she has been working substantially curtailed hours during the appeal period.  Although her income may have exceeded the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold, her employment has been marginal because she has worked in a protected environment akin to a family business or sheltered workshop.  In the July 2011 letter her employer explained the extensive accommodations that were made for the Veteran's service-connected disabilities to enable to work on a reduced schedule.  

In light of the above, the weight of the evidence shows that the severity of the  multiple service-connected disabilities render the Veteran incapable of obtaining and retaining substantially gainful employment.  The Board is aware that there are unfavorable opinions in the record but for the reasons explained below they are outweighed by the favorable evidence of record.  

On VA general examination in February 2012, the examiner stated that the Veteran refused additional treatment for nerve pain due to fear of increased symptoms.  She opined that if the Veteran underwent additional treatment for facial nerve pain, she could maintain and sustain gainful employment.  However, the examiner's opinion is inconsistent as she further concluded that the Veteran's service-connected carnal nerve condition affected her ability to work noting that the Veteran was unable to take pain medications on the days she worked.  She also opined that the Veteran's service-connected back disability did not impact her ability to work without providing any rationale.  On VA examinations in March 2013 and December 2013 the examiners opined that the Veteran's service-connected peripheral nerve conditions and thoracolumbar spine disability did not impact her ability to work without providing a rationale for the conclusions reached.  Thus for the reasons explained above none of the unfavorable VA opinions are adequate and are of limited probative value.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the February 2012 VA opinion that the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected adjustment disorder with depressed mood is uncontroverted by the other evidence of record.  

Therefore in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   


ORDER

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


